NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Katherine M. Scholz on May 18, 2021.
The application has been amended as follows: 
In the claims:
Claim 5, line 1, delete “method claim 1”, and replace it with -- method of claim 1 --.
Claim 10, delete the language of claim 10 and replace it with --The method of claim 1, wherein the surface is a first major surface of a backing, and wherein the method further comprising disposing at least a second magnet adjacent a second surface of the backing, wherein the first major surface opposes the second major surface.” 
Cancel claims 12, 13, and 15.

Reasons for Allowance
Claims 1-3, 5-7, 10-11, 20-23, 25, 29, and 34 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a method of making an abrasive article, the method comprising: providing a surface; disposing magnetizable abrasive particles on the surface; disposing a first magnet adjacent the surface; varying a magnetic field relative to the magnetizable abrasive particles to impart at least one of a non-random orientation and alignment to the magnetizable abrasive particles relative to the surface by varying a strength of a first magnetic field produced by the first magnet.
Moreover, the prior art do not disclose or suggest a method of making a coated abrasive article, the method comprising: providing a backing; disposing magnetizable abrasive particles on the backing; varying a magnetic field relative to the magnetizable abrasive particles to impart at least one of a non-random orientation and alignment to the magnetizable abrasive particles relative to the backing, wherein varying comprises oscillating a first magnetic up-web and down-web relative to the second magnet with the first magnet oriented substantially parallel to the backing.
Additionally, the prior art to do not disclose or suggest a method of making a coated abrasive article, the method comprising: providing a backing; disposing magentizable abrasive particles on the backing; disposing at least a first magnetic adjacent one of the first major surface or a second opposing major surface of the backing; and varying a magnetic field relative to the magnetizable abrasive particles to impart at least one of a non-random orientation and alignment to the magnetizable abrasive particles relative to the backing; wherein varying the magnetic field comprises: rotating both the first magnet and the second magnet relative to the backing, arranging 
	Applicant’s argument with respect to U.S. Pat. No. 2,857,879 to Johnson which was relied on in the Non-Final Office Action is found persuasive; Applicant has argued that Johnson does not suggest varying a magnetic field strength, and that said reference also does not teach oscillating a first magnet up-web and down-web relative to a second magnet with the first magnet oriented substantially with the backing. Further search did not result in any new reference anticipating the amended or new independent claims  or at least rendering them obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731